Citation Nr: 1540883	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a schedular evaluation greater than 20 percent for service-connected left shoulder pain with history of recurrent dislocation, status post Bankart repairs (non-dominant) prior to September 12, 2011 and from November 1, 2011.
 
2.  Entitlement to an evaluation greater than 10 percent for service-connected left shoulder surgical scar.
 
3.  Entitlement to an evaluation greater than 10 percent for service-connected herniated cervical disc, C3-4 (claimed as neck injury).
 
4.  Entitlement to an initial compensable evaluation for service-connected left ear hearing loss.
 
5.  Entitlement to an evaluation greater than 10 percent for left patellar tendinitis.
 
6.  Entitlement to an evaluation greater than 10 percent for right patellar tendinitis.

7.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss and, if so, whether the claim can be granted. 

8.  Entitlement to an evaluation greater than 10 percent for posttraumatic stress disorder (PTSD) prior to June 23, 2011, and greater than 50 percent from June 23, 2011, exclusive of a temporary total hospitalization rating from August 21, 2012, to September 30, 2012.
 
9.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to September 2008.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort. Harrison, Montana.  

In addition, this matter was previously remanded by the Board for further development in November 2014.  Such has been completed and this case is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an increased evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability has been manifested by functional impairment resulting in pain and limitation of motion with no neurological impairment.  Even when including such functional impairment due to pain, fibrous union of the humerus has not been shown prior to September 12, 2011 or from November 1, 2011.  

2.  The Veteran's left shoulder scar manifested with pain, but was stable and did not cause limitation of motion or exceed 39 square centimeters.  

3.  The evidence does not establish the forward flexion of the Veteran's cervical spine was functionally limited to 30 degrees less or that the combined range of motion of the cervical spine was limited to 170 degrees or less at any point during the period on appeal or that muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour is present.

4.  The Veteran's left ear is productive of no worse than Level V hearing impairment.  

5.  A March 2009 rating decision denied entitlement to service connection for a right ear hearing loss disability; the Veteran neither appealed the decision, nor submitted new and material evidence within one year of notice of the decision.  

6.  The evidence added to the record since the March 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.  

7.  The Veteran's right ear hearing loss was not present during service or for many years thereafter and is not related to military service.

8.  The Veteran's left knee disability is manifested by painful motion, popping and locking and limitation of motion, but he has not demonstrated flexion limited to 16-30 degrees, or instability in the left knee during the course of his appeal.

9.  The Veteran's right knee disability is manifested by painful motion, popping and locking and limitation of motion, but he has not demonstrated flexion limited to 16-30 degrees, or instability in the right knee during the course of his appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for left shoulder pain with history of recurrent dislocation, status post Bankart repairs, have not been met or approximated prior to September 12, 2011 or from November 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5200-5203 (2015).

2.  The criteria for an evaluation in excess of 10 percent for a left shoulder scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7338-7806 (2015).

3.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected cervical spine condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003-5237 (2015).

4.  The criteria for an initial compensable evaluation for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

5.  The March 2009 decision denying service connection for a right ear hearing loss disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).

6.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.385 (2015).

8.  The criteria for an evaluation in excess of 10 percent for a right knee disability have not been met during any portion of the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2015).

9.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met during any portion of the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in April 2010 and September 2011.   Additionally, neither the Veteran, nor his agent, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

With regard to the Veteran's claim for an increased rating for left ear hearing loss, the claim is a downstream issue from a rating decision dated in January 2012 which initially established service connection for this disability and assigned the initial rating and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for hearing loss in the left ear, such noncompliance is deemed to be non-prejudicial to this specific claim.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  

The Veteran was also provided with VA examinations for his shoulder, scar, knees, cervical spine and hearing loss (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his agent has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

With regard to the Veteran's initial increased rating claim for hearing loss of the left ear, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

Here, the VA examiners stated in their examination reports that the Veteran missed out on conversations and needs to read lips because he can't understand.  He found this frustrating..  In light of the fact that the examiners pointed out the functional effect of the Veteran's hearing loss, Martinak is satisfied.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the hearing loss issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issues decided herein.

Increased Ratings 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Entitlement to an Evaluation in Excess of 20 Percent for a Left Shoulder Disability

The Veteran was granted service connection for his left shoulder disability in February 2009 and granted a 20 percent rating.  In April 2010 the Veteran filed an increased rating claim, asserting that he is entitled to a rating in excess of 20 percent for his left shoulder.  His claim was denied in an October 2010 rating decision and he perfected an appeal as to this issue.  In January 2012 the Veteran was assigned a temporary evaluation of 100 percent after his shoulder surgery, effective between September 12, 2011 and October 31, 2011.  From November 1, 2011 his 20 percent rating was continued.  Therefore, the Veteran's claim for an increase in 20 percent remains on appeal for the periods prior to September 12, 2011 and from November 1, 2011.  

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.  As the Veteran's clavicle and scapula are not impaired, the Board finds that Diagnostic Code 5203 is not applicable.

As an initial matter, the Board observes that the Veteran has reported that he is right handed; therefore, his left shoulder is considered his non-dominant (minor) side.  

In May 2010, the Veteran was afforded a VA examination for his left shoulder.  At that examination the Veteran noted that he had a left shoulder injury from service which had later resulted in surgery.  The examiner found that the Veteran was dealing with residuals from this surgery, specifically manifesting in tenderness, guarding of movement and limited range of motion.  The Veteran's left flexion ended at 90 degrees and his abduction ended at 90 degrees.  There was no reported joint ankylosis and the Veteran's left shoulder X-ray showed minor postop changes without any other significant abnormalities.  With regard to employment, the examiner found that the Veteran was not employed at the time of the examination, though not retired.  The Veteran reported that he was unable to work because of pain in his left shoulder and other joints.  The examiner found that the Veteran's shoulder disability would have had significant effects on his employability.

The Board notes that the Veteran received private treatment for his left shoulder condition in 2011 at a private facility.  In May and August 2011 the Veteran's treatment reflected recurring left shoulder pain and imaging.  Upon investigation, it was determined that the Veteran needed surgery on his left shoulder.  He had surgery performed on his left shoulder shortly thereafter in September 2011; specifically, he underwent a diagnostic arthroscopy, an open inferior capsular shift and an open autograft fixation using a clavicle autograft.  The Board notes that for this period and for the period of recovery the Veteran was in receipt of a temporary 100 percent convalescent evaluation.   

In January 2012, the Veteran was afforded a VA examination for his left shoulder.  At that examination the Veteran reported that he had previously been diagnosed with post operative changes of the left shoulder.  He noted that he had daily sharp jabbing pain inside of his joint and in his collar bone, and that it felt like he could feel some of the screws when it was cold outside.  He reported using ice to relieve the pain.  The Veteran did not report flare ups of his shoulder.  The range of motion measurements of the Veteran's left shoulder are as follows: his flexion ended at 100 degrees, with pain at 0 degrees and his abduction ended at 90 degrees with pain at 0 degrees.  He was able to perform repetitive use testing with three repetitions.  His post test range of motion was 85 degrees for both flexion and abduction.  He had additional limitation in range of motion of the shoulder following repetitive use testing, and he further experienced functional loss of his left shoulder of less movement than normal, weakened movement, excess fatigability and pain on movement.  There was no history of mechanical symptoms or instability and the Veteran experienced frequent episodes of recurrent dislocation of the left shoulder.  The examiner noted that the Veteran did have impairment of the acromioclavicular (AC) joint/clavicle, stating that there was tenderness upon palpation of the AC joint.  There was no indication of total shoulder replacement, but the Veteran did show signs of residual symptoms due to his shoulder surgery.  Upon imaging studies, no degenerative arthritis of the left shoulder was noted.  

With regard to his employment, the examiner noted that the Veteran's shoulder condition impacted his ability to work, as he would likely have trouble with tasks including pushing, pulling, lifting and carrying over 10-15 pounds, working overhead and driving.  However, the examiner noted that there was no indication that he would be impacted in his ability to sit, communicate, follow instructions, remember, concentrate, interact with coworkers or perform other sedentary activities.  

In December 2012, the Veteran was afforded another VA examination for his left shoulder.  At that examination the examiner noted the Veteran's post-operative residuals of his shoulder.  The Veteran reported that his dominant hand was his right hand, and he reported flare ups in the functioning of his left shoulder.  He reported daily flare ups with no predictable precipitating factors with flares typically lasting a couple of hours.  During flares the Veteran reported resting his left arm.  The Veteran's range of motion measurements were as follows: his flexion ended at 90 degrees with evidence of painful motion at 60 degrees and his abduction ended at 45 degrees with painful motion at 20 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions with no additional loss in his range of motion.  He did experience functional loss of the left shoulder with less movement than normal, weakened movement, excess fatigability and pain on movement.  The Veteran noted localized tenderness and pain on palpation of the joints of the left shoulder, and he noted guarding of the left shoulder.  The "empty can test" was positive and the Veteran reported a history of mechanical symptoms of clicking and catching.  No impairment of the clavicle or scapula was noted, and the Veteran did not report a total shoulder joint replacement.  Upon imaging studies, no degenerative or traumatic arthritis of the left shoulder was documented.  The examiner noted that the Veteran's left shoulder would impact his ability to work, but only to the extent of limiting his lifting, carrying, overhead activities, pushing, pulling or operating equipment using his left arm.  

In December 2013, the Veteran was afforded another VA examination for his left shoulder.  At that time the examiner noted the Veteran's post operation residual changes from years prior, and noted continuing flare ups of his left shoulder.  Flare ups resulted in pain every day lasting an hour and treated with rest.  The Veteran's range of motion of his left shoulder was as follows: his flexion ended at 100 degrees with pain at 100 degrees.  His abduction ended at 90 degrees with pain at 90 degrees.  The Veteran was able to perform repetitive use testing of his left shoulder and did not have any additional limitation in range of motion after such testing.  He did experience functional loss of pain on movement of his left shoulder after repetitive use testing.  He also reported experiencing pain upon palpation of his left shoulder joint tissue.  The Veteran did not report guarding of either shoulder; tests conducted for rotator cuff conditions were negative.  The Veteran did report a history of mechanical symptoms of clicking and catching, but there was no history of recurrent dislocation reported.  Imaging studies did not reflect any degenerative arthritis of the left shoulder and the examiner noted that the Veteran's work would be impacted in that he would not be able to carry, lift or do overhead activities with his left arm.  

In February 2014, an addendum opinion was issued regarding the Veteran's left shoulder disability.  In that opinion the examiner found that the Veteran's pain, fatigability, weakness and incoordination did not significantly limit or affect his functional ability during flare-ups of the left shoulder.  The examiner further found that the decreased sensation of the Veteran's left shoulder was due to his shoulder surgery, and that the incision cut for the surgery sometimes resulted in local numbness.  

The Veteran's left shoulder disability is currently rated as 20 percent disabling for the period prior to September 12, 2011 and from November 1, 2011 under 38 C.F.R. § 4.71a, Diagnostic Code 5202 [impairment of clavicle or scapula].  Under Diagnostic Code 5202, a 40 percent rating is warranted if there is a fibrous union of the humerus.  The Board notes that the Veteran's treatment records and March 2012 VA examination do not indicate that he experiences such humerus impairment.  Therefore, the Veteran is not entitled to a higher 40 percent rating under Diagnostic Code 5202.  

The Board will consider whether other Diagnostic Codes pertaining to impairment of the shoulder and arm are applicable to the Veteran's case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The Board has considered whether Diagnostic Code 5200 could provide for a higher evaluation.  However, despite the painful motion noted on examination, the Veteran's left shoulder is obviously not ankylosed, nor does the painful motion result in such a degree of limitation as to render his impairment akin to ankylosis.  Consequently, the Board concludes that Diagnostic Code 5200 cannot be used to substantiate a higher evaluation.      

With respect to Diagnostic Code 5201, the Board finds that a disability rating in excess of 20 percent is not warranted as the Veteran has not shown limitation of motion to 25 degrees from the side.  In fact, the Veteran's range of motion has consistently been shown as flexion to at least 90 degrees at all of his VA examinations.  The Veteran's flexion even went so far as 100 degrees in December 2013.  

The Board observes that the Veteran has not been diagnosed with arthritis of the left shoulder.  Therefore, pertinently, the Board acknowledges that Diagnostic Code 5010, for arthritis due to trauma, substantiated by X-ray findings and which provides for rating as degenerative arthritis is not applicable here.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  

Therefore, the Board finds that the Veteran's left shoulder range of motion does not warrant an increased evaluation for the periods specified.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).  The Board recognizes the Veteran's complaints of functional loss as a result of his shoulder disability, notably his pain.  However, the Veteran was still able to demonstrate range of motion that greatly exceeded 25 degrees from the side.  While the Veteran quite likely would experience difficulty with work over the head, this would be expected as the schedular rating that is assigned assumes that the Veteran's shoulder is impaired. 

In this regard, the competent medical evidence of record does not indicate sufficient functional loss based on the Veteran's complaints to warrant an increased schedular rating.  

The Board acknowledges that the Veteran's range of motion is at times painful, but even if abduction was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran has mostly been shown to be able to move his arm up from the side to 90 degrees, in spite of pain, and it has not been shown that other symptoms such as weakness or fatigability have so functionally limited the Veteran's range of motion so as to warrant a rating in excess of 20 percent for the specified periods.

The Board has also considered the Veteran's statements that his disability is worse than the 20 percent rating he currently receives.  It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges that through the submission of statements, the Veteran has reported increasing left shoulder pain which causes him difficulty in lifting heavy things, pushing things, carrying anything over 15 pounds and driving.  Furthermore, the Board takes note of the Veteran's complaints of clicking and catching of his right shoulder in December 2013.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  He is not, however, competent to identify a specific level of disability of his left shoulder disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's left shoulder disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported have been appropriately considered in the currently assigned 20 percent rating in effect during the appeal periods.  Of note, the Veteran's complaints have been considered and weighed in considering whether the Veteran's range of motion was more functionally limited than shown at the VA examinations.

In light of the above, the claim for a higher schedular rating for the Veteran's left shoulder disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to an Evaluation in Excess of 10 percent for Service-Connected Left Shoulder Surgical Scar

The Veteran filed a claim for an increase in his 10 percent evaluation for his shoulder scar disability in April 2010.  The RO denied his increase, and the Veteran perfected an appeal as to this issue.  

The RO has evaluated the Veteran's left shoulder scar as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  

In May 2010 the Veteran had a VA examination for his left shoulder scar from his surgery.  The examiner noted the onset of the scar as being in 2005, and found it to be stable with no treatment at the time of the examination.  The scar was on the Veteran's left upper extremity, with no skin breakdown and no reported pain.  There was no limitation of motion or other limitation of function due to the scar and no complaints of any other symptoms.  The maximum width and length of the scar were 1 cm and 8 cms, respectively.  There was no reported inflammation, edema, keloid formation or any other disabling effects.  The scar was found to be well healed.  

In a January 2012 examination for his left shoulder the Veteran's shoulder scar was also examined.  At that time the examiner noted that the Veteran's scar was neither painful nor unstable, and that it was not greater than 39 square cm.  The scar was noted to be well healed without inflammation or signs of wound dehiscence.  It was nontender, linear and measured 12.5 cm in length.  The scar was noted to be stable.  

In December 2013 the Veteran was afforded another VA examination for his left shoulder scar.  At that time, the examiner made note that the Veteran's scar had become painful, but was not unstable.  It was 18 cm in length, but was not deep or disfiguring.  Furthermore, the scar was not noted to impact the Veteran's ability to work.  

In evaluating the diagnostic codes potentially applicable to the Veteran's scar, the Board notes that Diagnostic Code 7800 does not apply because the Veteran's scar is not on his head, face, or neck.  Because the Veteran's scar is not "deep," and also is not nonlinear, Diagnostic Code 7801 does not apply.  Diagnostic Code 7802 does not apply because the Veteran's scar of 12 square centimeters is less than the 929 square centimeter area that is associated with a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2003).

Under Diagnostic Code 7804, a 10 percent rating is assigned when a scar is unstable or painful.  The Veteran's scar has not been found to be unstable at any time.  He is currently in receipt of a 10 percent rating for a single painful scar.  With no higher rating available for one scar, a basis for an increased rating under Diagnostic Code 7804 is not presented.

Under Diagnostic Code 7805, disabling effects of scars not considered in a rating provided under Diagnostic Codes 7800-04 are to be evaluated under an appropriate diagnostic code.  In the present case, no additional effects of the left shoulder surgical scar have been identified or complained of.  

For the above reasons, a schedular rating in excess of 10 percent is not warranted for the Veteran's shoulder scar.  The Board therefore finds that the claim for an increased rating must be denied.  

Entitlement to an Evaluation in Excess of 10 Percent for a Cervical Spine Disability

The Veteran filed a claim for an increase in his 10 percent evaluation for his cervical spine disability in an April 2010 increased rating claim.  The RO denied his increase, and the Veteran perfected an appeal as to this issue.  His cervical spine condition is current rated 10 percent under Diagnostic Code 5237 for cervical strain.

VA regulations provide spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during a 12 month period; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a.

An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In this case, the Veteran was previously diagnosed with IVDS at his January 2012 VA examination; however the Veteran has not alleged that bed rest has been prescribed to treat incapacitating episodes of intervertebral disc syndrome; and no such prescription is noted in the treatment records or examination reports.  Moreover, the VA examiners have specifically opined the Veteran had not experienced any incapacitating episodes in the twelve months prior to the diagnosing examination.  Because the evidence does not show the Veteran has required any period of prescribed bed rest during the course of his appeal his condition would only merit a noncompensable rating under the Formula for Rating IVDS.  Therefore, it is more advantageous to the Veteran to evaluate his service-connected spine disability under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides a 10 percent disability rating when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Additionally, the regulations direct that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  Id. 

In May 2010 the Veteran had a VA examination for his cervical spine.  At that examination the Veteran reported having had a history of a herniated cervical disc.  There was no noted history of urinary incontinence, urinary urgency, frequency or any bowel abnormalities.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms and severe and constant pain.  Flare ups of the spinal condition existed with weekly frequency and occurring for hours at a time.  The Veteran noted that the flare ups were precipitated by turning his head.  He was about to walk more than a quarter mile but less than a full mile.  Inspection of the spine revealed normal posture, head position and symmetry in appearance.  He had no noted abnormal spinal contour.  There were, moreover, no noted abnormalities of the cervical sacrospinalis.  His cervical spine range of motion was as follows: his flexion ended at 45 degrees and his extension ended at 45 degrees.  There was no objective evidence of pain on active range of motion and his combined range of motion was 328, which would be rounded up to 330.  The examiner noted that the Veteran was not employed but not retired, and that his neck issue contributed to his not being able to work.  Specifically, his neck pain would cause him fatigue, weakness, pain and the inability to hold his head erect for more than three hours without experiencing fatigue.  

In January 2012 the Veteran was afforded another VA examination for his cervical spine.  At that examination the Veteran noted his previous diagnosis of a herniated cervical disc.  He reported sharp pains in his neck radiating up into his head and down his spine, and said that cold weather made the pain worse, along with fast motion of his head.  He felt the pain deep inside the right side of his neck and in both shoulders.  He noted that it felt like it was getting worse, and the pain was rated worse and most stiff in the morning.  He reported that pain medication made the pain better; he was able to sit for 30 minutes, stand for 15-20 minutes and walk about a quarter of a mile.  He was unable to lift or carry any more than 15 pounds without his neck hurting and he was only able to do a quarter of what he used to do with the turning of his head.  The Veteran reported that flare ups occurred, affecting the function of his cervical spine.  His forward flexion ended at 40 degrees, with pain at 40 degrees, his extension ended at 40 degrees with pain at 40 degrees and his combined range of motion was 265.  The Veteran noted that he experienced functional loss of pain on movement and tenderness of the cervical spine upon palpation.  The examiner reported guarding and muscle spasm of the cervical spine and neck, but not severe enough to result in abnormal gait or spinal contour.  

Furthermore, the Veteran reported signs of radiculopathy in his right and left extremity of mild severity.  The examiner reported that the Veteran had IVDS of the cervical spine, but no incapacitating episodes over the past 12 months.  The examiner also noted that X-ray imaging did not reveal degenerative arthritis of the cervical spine, but that the cervical spine condition would impact the Veteran's ability to work.  However, there would be limited impact or no impact on any of the Veteran's sedentary work activities.  

In December 2012 the Veteran was afforded another VA examination for his neck.  At that examination the Veteran noted pain localized to his posterior neck and radiating into his left and right shoulder girdles.  He denied radiation into his upper extremities, but reported transient numbness to his bilateral middle three fingers.  He reported that he treated his pain with pain medication, and that it had gotten worse since his last examination.  The Veteran also reported flare ups impacting the functioning of his cervical spine.  Forward flexion of the cervical spine ended at 40 degrees with pain at 40 degrees, extension ended at 40 degrees with pain at 40 degrees and his combined range of motion was 260.  Following repetitive testing the Veteran did not have additional loss of range of motion but he did report function loss including less movement than normal and pain upon movement.  The Veteran did not report any guarding or muscle spasm or any radiculopathy resulting from his cervical spine disability.  The Veteran did not report the use of any assistive devices and the examiner found that his neck disability did not impact his ability to work.  

In December 2013 the Veteran was afforded another VA examination for his cervical spine.  He reported that his neck felt about the same as his last examination, with flare ups occurring 1-2 times per week and relieved with ice and stretching.  The Veteran's forward flexion ended at 45 degrees with no objective evidence of painful motion.  His extension ended at 40 degrees with evidence of pain at 40 degrees and his combined range of motion was 325.  The Veteran was able to perform repetitive use testing with no additional loss of range of motion, and experiencing functional loss of pain on movement.  There was no reported ankylosis and no radicular pain noted.  No neurological abnormalities were noted and upon imaging studies no degenerative joint disease was detected.  The examiner noted that the Veteran's cervical spine condition did not impact his ability to work.  

In February 2014, an addendum opinion was issued regarding the Veteran's neck disability.  In that opinion the examiner found that the Veteran's pain, fatigability, weakness and incoordination did not significantly limit or affect his functional ability during flare-ups of the neck.

Based on the above VA examination results the Board finds the Veteran's 10 percent rating for his cervical spine condition is appropriate.  The Veteran has consistently demonstrated forward flexion of the cervical spine to 45 degrees, in excess even of the 40 degrees of limitation contemplated by a 10 percent rating.  Combined range of motion of the cervical spine at the Veteran's VA examinations was 260-375 degrees, well within the range of motion from 170 to 335 degrees contemplated by a 10 percent rating. The Board notes that the examiner reported muscle spasm and guarding at the January 2012 examination, but also observes that such was not severe enough to result in abnormal gait or spinal contour.  Moreover, at the Veteran's next two VA examinations in December 2012 and December 2013, muscle spasms and guarding were not reported.  Therefore, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour has not been shown and an increase to a 20 percent rating for the Veteran's cervical spine is not supported by the clinical evidence of record.  Accordingly, no more than a 10 percent rating was warranted based on combined limitation of motion of the cervical spine and a higher 20 percent rating was not warranted as combined range of motion of the cervical spine was greater than 170 degrees.  38 C.F.R. § 4.71a. 

The Board finds this range of motion testing reflects a 10 percent rating continued to be warranted for the Veteran's cervical spine disability.  His forward flexion and combined range of motion of the cervical spine were both within the criteria for a 10 percent rating.  Therefore, he demonstrated range of motion that exceeded the limitation necessary for a higher 20 percent rating. 38 C.F.R. § 4.71a.  Accordingly an increased rating was not shown to be warranted by the specified examinations. 

As described, the evidence does not establish that increased ratings based on limitation of motion of the Veteran's cervical spine condition was warranted at any point during the period on appeal.  The Board has considered the Veteran's competent reports of pain in his neck; however the Board finds the objective medical evidence does not establish his neck is so functionally limited by the pain as to support a higher rating. 

Accordingly, the Veteran's claim for an increased rating based on limitation of motion is denied.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Specifically at the Veteran's VA examinations for his neck in December 2012 and December 2013, the examiners performed repetitive motion testing, but on none of the examinations was the repetitive motion testing found to cause any additional loss of range of motion.  

It is acknowledged that, as reported at his examinations, the Veteran's neck disability does cause pain, tenderness, fatigability and weakness and has throughout the course of his appeal; and the Board in no way wishes to diminish the impairment this pain causes him.  However, it is in part as a result of this pain that he receives the compensable rating for his cervical spine  As noted in the General Rating Formula applies with or without symptoms such as pain.  Therefore, as discussed, the DeLuca considerations were specifically contemplated in the rating criteria above and do not constitute a basis for an increased rating.

The regulations also provide that any neurologic impairment (to the extent such is found to exist) should be rated separately and then combined with the orthopedic rating.  However, as will be discussed, the evidence does not establish that the Veteran has had a separate neurologic disability during the course of his appeal as a result of his service connected neck disability.

Review of the Veteran's treatment records for the period on appeal does show some complaints of pain radiating into his upper extremities.  For example, at his January 2012 and December 2012 examinations the Veteran reported pain radiating into his upper extremities and shoulders.  However, no neurological impairment was actually diagnosed at any point during the period on appeal.  In his most recent VA examination in December 2013 the examiner specifically indicated the Veteran did not have any signs of radiculopathy or any other neurological abnormalities related to his spine condition.  As such, the objective medical testing that is of record does not establish that the Veteran experienced a separate neurologic abnormality which would warrant a separate rating.  While the Veteran voiced occasional complaints of radiating pain, objective testing consistently failed to lead to the diagnosis of any separate neurologic disability.  Therefore, a separate or higher rating for a neurological disability as a result of the Veteran's cervical spine condition is not warranted.

As described, the schedular rating criteria for a rating in excess of 10 percent for a cervical spine disability has not been met, and the Veteran's claim is therefore denied.

Entitlement to an Initial Compensable Evaluation for Left Ear Hearing Loss 

In September 2011 the Veteran filed a claim for service connection for his left ear hearing loss.  He was granted service connection in January 2012, and assigned a noncompensable rating, effective September 2011.  In March 2012 the Veteran filed a notice of disagreement, asserting that he was entitled to an initial compensable rating for his left ear hearing loss.  For the reasons that follow, the Board concludes that a compensable rating is not warranted.  

The Veteran's hearing loss is rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

When, as here, hearing loss in only one ear is service connected, the law still allows for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non-service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 unless the non-service-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At a private December 2011 audio evaluation a medical professional reviewed the Veteran's history of gradually experiencing bilateral hearing loss.  He noted that this caused the Veteran difficulty communicating in a variety of listening situations, especially when background noise was present.  He found that civilian noise exposure was experienced including exposure to metal cutting, grinding and hammering during training as a welder and occasional recreational gunfire.  He noted that during his post service activities hearing protection was worn consistently.  The results of the audiological evaluation are in graphical form but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audio graph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board observes that review of the graphical findings of the audiological report reveal pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
10
20
25
30
21.25

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

In December 2012, the Veteran had an audiological evaluation at which his pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
LEFT
20
20
20
35
23.75

Speech audiometry revealed speech recognition ability of 62 percent in the left ear.  

In December 2013, the Veteran had an audiological evaluation at which his pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
LEFT
15
15
25
25
20

Speech audiometry revealed speech recognition ability of 90 percent in the left ear.  

Here, it is not disputed that the Veteran has a "hearing loss disability" in his right ear (although service connection has been denied for that ear).  See 38 C.F.R. § 3.385.  However, as shown below, the hearing loss in the Veteran's left ear is not so severe as to merit a 10 percent rating.  Therefore, when applying table VI, a numeric designation of I is used for the right ear.  See 38 C.F.R. § 3.383.
The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear will have a designation of I at all times, for the reasons detailed above.  In December 2011 the left ear had a pure tone average of 21dB and a speech recognition score of 92; therefore, the left ear received a designation of I.  In December 2012 the left ear had a pure tone average of 24 dB and a speech recognition score of 62; therefore, the left ear received designation of V.  In December 2013 the left ear had a pure tone average of 20 dB and a speech recognition score of 90; therefore, the left ear received a designation of I.  When this is done, a numeric designation of I or V is assigned.  See 38 C.F.R. § 4.85.  Unfortunately, even with a designation of V for the left ear, the point where I (for the right ear) and V (for the left ear) intersect on Table VII mandates a noncompensable rating be assigned. 

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if pure tone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, none of the audiometric testing produced results that would meet either of these criteria, and therefore it is not appropriate to evaluate the Veteran's left ear hearing disability under an alternative rating scheme.  

The Board concludes that the criteria for a compensable rating have not been met at any time for the Veteran's left ear.  See id.  

Entitlement to an Evaluation in Excess of 10 Percent for Bilateral Patellar (Knee) Disabilities

The Board notes that the Veteran was granted 10 percent evaluations for his left and right knee disabilities in February 2009.  He thereafter filed an increased rating claim for his bilateral knee disability ratings in April 2010, and his rating was reduced to 0 percent in December 2010 and then subsequently restored in March 2012.  The Veteran's claim for ratings in excess of 10 percent for his knees remains on appeal.  

The Board has considered the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating.  As will be discussed in greater detail below, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2015). 

With these Diagnostic Codes excluded, the Board will first address whether the Veteran is entitled to a greater rating based on the Diagnostic Codes applicable to limitation of motion of the left knee.  Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  Limitation of extension to 5 degrees warrants a 0 percent rating. Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

In April 2010 the Veteran underwent a VA examination for his bilateral knees.  At that examination the Veteran reported that he had been having knee pain constantly under the kneecaps, with non-radiating pain rated at 5/10 with flares of 7/10.  Flare pain occurred sometimes with a frequency of every day with a duration of about a few hours.  Pain was precipitated by walking too far, or standing too long,  the Veteran took pain medication with good results and no side effects.  He denied locking, fatigability and lack of endurance.  He had not missed work because of flare ups.  He denied any use of assistive devices such as a brace, cane, walker, orthotics, or corrective shoes.  He had no difficulty while walking or driving.  He had not had any incapacitating episodes in the 12 months prior to the examination.  

Upon examination the knees appeared normal and aligned with no evidence of fatigue, weakness or lack of endurance with repetitive use.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, redness, heat or abnormal movement.  There was no evidence of guarding of movement.  The Veteran demonstrated full range of motion in both knees of 0-140 degrees flexion and normal extension of 0 degrees.  There was no objective evidence to show any additional functional loss of range of motion due to pain, fatigue, weakness or lack of endurance following repetitive use.  Despite subjective complaints of knee pain there was no evidence of tendinitis or any other pathological condition of the knees.  Imaging studies were normal and the Veteran walked easily and briskly without any evidence of pain.  

In January 2012 the Veteran had a VA examination for his bilateral knees.  At that examination the Veteran reported that his knees had gotten progressively worse after 2005 after doing physical therapy.  He reported other activities such as squatting caused increased pain with popping and cracking and bending the knees.  Stairs caused increased knee pain and he couldn't sit for longer than 5 minutes before he had to move his knees.  He was only able to stand for approximately 5-10 minutes and he could walk no more than a quarter of a mile.  He reported that his showers were limited to 2 minutes and it was hard for him to wash his feet because he would have to lift his legs or bend down.  He reported flare ups in his knees caused by cold weather which made his knees hurt "really bad."  His range of motion measurements were as follows: right knee flexion was at 130 degrees with pain at 45 degrees and normal extension.  His left knee flexion was at 135 degrees with pain at 60 degrees and normal extension.  The Veteran had additional range of motion loss after repetitive use testing, with functional loss and functional impairment of the knees.  He had weakened movement of the right knee, pain on movement for both and swelling of the right knee.  The Veteran noted that he had never had a total knee replacement or other knee surgery.  He occasionally used a brace as an assistive device and neither knee showed any evidence of degenerative joint disease upon imaging.  The examiner noted that the Veteran's bilateral knees impacted his ability to work, specifically pertaining to weight bearing activities including standing, walking, kneeling or bending and stair climbing.  He was also likely to have difficulty sitting for longer than 30 minutes due to his knees without standing to stretch.  However, there was no evidence to suggest any impact on his ability to communicate, follow instructions, remember, concentrate or interact with coworkers or clients.  

In December 2012 the Veteran was afforded another VA examination for his bilateral knees.  At that examination the Veteran noted that pain was chronic and daily along with occasional swelling, and buckling of the right knee.  He reported that both knees would pop, and he would treat his pain with medication.  The Veteran reported flare ups of his knees daily precipitated by long periods of sitting and standing.  Flare ups would last approximately half an hour and would be relieved as he would stretch and use ice.  His flexion ended at 70 degrees with painful motion at 70 degrees and extension was normal ending at 0 degrees for both knees.  The Veteran was able to perform repetitive use testing without having additional loss of motion.  There was less movement than normal and pain on movement in both knees.  Moreover, the Veteran felt pain on palpation in his bilateral knees.  However, joint stability testing was normal and there was no evidence of any patellar subluxation or dislocation.  No meniscal conditions or history of any meniscal conditions were noted and the Veteran did not report the use of any assistive devices.  Imaging studies were performed without evidence of degenerative joint disease.  The examiner did note that the Veteran exhibited painful behavior with all movement during range of motion testing.  He noted that he was unable to flex more than 70 degrees; however, the examiner noted that during the interview he was able to sit with his knees flexed at 90 degrees without exhibiting painful behavior.  Therefore, the examiner opined that the Veteran was not giving his best effort with the range of motion testing.  

In December 2013 the Veteran was afforded another VA examination for his bilateral knees.  At that examination the Veteran reported that he had occasional swelling and popping of the knees, and that the right knee specifically would sometimes buckle.  The Veteran noted that he was no longer on narcotic pain medications.  The Veteran reported flare ups that got worse with sitting or standing on a daily basis.  The Veteran's right knee flexion ended at 120 degrees with pain at 120 degrees and normal 0 degrees of extension; the left knee flexion ended at 120 degrees with pain at 120 degrees and normal 0 degree flexion.  The Veteran was able to perform repetitive use testing without having additional range of motion loss.  However, the Veteran did experience pain on movement.  The Veteran noted pain on palpation of the knees.  The Veteran did not report any meniscal conditions and did not report having had any knee replacement or surgeries.  The examiner noted that the Veteran's knee injuries impacted his ability to work by impacting his ability to kneel, squat or climb.  However, he did not indicate that the Veteran would be limited in his ability to perform sedentary tasks.  

Turning to an evaluation of the evidence of record, the Veteran is currently in receipt of 10 percent disability evaluations based on his pain with movement of the bilateral knees.  A disability rating of 20 percent under the Diagnostic Code applicable to impairment of flexion requires flexion limited to 30 degrees.  The Veteran has never demonstrated flexion to 30 degrees or less, even when taking pain into consideration in either knee.  At worst, the Veteran demonstrated flexion to 70 degrees with pain at the time of his December 2012 examination.  A disability rating in excess of 10 percent under Diagnostic Code 5260 is therefore unavailable to the Veteran for his bilateral knees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

With respect to whether the Veteran is warranted an increased rating under DC 5261, the Board notes that the Veteran consistently showed full extension to 0 degrees each time range of motion testing has been conducted. 

At all the Veteran's specified examinations, the Veteran clearly experienced pain on range of motion testing.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  In this case, it is not shown that the pain effectively limited flexion to 30 degrees or extension to 10 degrees.  As such, there is not a basis for a compensable rating based solely on flexion or extension.  Moreover, the Board recognizes that the compensable rating that the Veteran is assigned was assigned specifically in recognition of the pain in his knee.  38 C.F.R. § 4.59.  That is, without pain in the knees, there would not be a basis for a compensable rating.

The Board has additionally considered functional loss due to functional limitation other than pain.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the VA examiners and private doctor, have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  For example, the above medical evidence indicates that repetitive motion testing consistently failed to produce additional losses in the Veteran's range of motion.  While the Board accepts the credible contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's bilateral knees.  As noted, the complaints of bilateral knee pain, coupled with the limitation motion of the knees, provided the basis for the compensable ratings that have been assigned.  See 38 C.F.R. § 4.59 (2015).

Turning next to a separate rating based on lateral instability of the bilateral knees and/or recurrent subluxation, VA's General Counsel has concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  A clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Turning to the facts in this case, no evidence of recurrent subluxation of the bilateral knees was noted, and stability testing was negative.  Moreover, the Veteran did not make any reports of giving way or subluxation.  The specified examiners specifically found no instability.  A separate compensable rating under Diagnostic Code 5257 would require a showing of "slight" instability to receive 10 percent rating.  There has similarly been no report of instability in any of the private treatment records.  Therefore, the Veteran is not warranted a separate rating or ratings for instability or recurrent subluxation of his bilateral knees.

When the semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Here, the Veteran has not reported any meniscal surgeries or other injuries of his meniscus.  Therefore, Diagnostic Code 5258 is not applicable.    

The Board has also considered whether staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board finds that the criteria for the 10 percent ratings under the applicable Diagnostic Codes have been present throughout the appeal period, and no increase under any of the relevant Diagnostic Codes has been demonstrated during the relevant appeal period.

Accordingly, the Veteran's claims for schedular ratings in excess of 10 percent for the bilateral knees is denied. 

Extrashedular and Rice Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left shoulder, left shoulder scar, cervical spine, left ear hearing loss and bilateral knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5202, 7804, 5237, 6100 and 5024, specifically cover the Veteran's main reported symptoms which include pain in his shoulder, a shoulder scar, pain in his cervical spine and knees, limitation of motion, and radiating pain and numbness and difficulty hearing.  See 38 C.F.R. § 4.71a, 4.124a.  Moreover, because the assigned Diagnostic Codes require the Board to consider all of the Veteran's symptoms in determining whether the range of motion in his shoulder, knees and cervical spine were functionally limited, the Board is essentially tasked with considering all of the Veteran's shoulder, knee, and cervical spine related symptoms within the parameters of the schedular ratings that are assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the specified disabilities with hearing loss, pain and limitation of motion, and referral for considerations of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised with regard to the above disabilities.  However, the Board acknowledges that the Veteran has not alleged that he is unemployable solely on account of his service-connected disabilities on appeal; furthermore, multiple examiners have indicated that while the Veteran would be unable to perform physically strenuous tasks due to some of his service connected disabilities, and some of his service connected disabilities would impact his ability to work and the kind of employment he could perform, he would not be precluded from working completely.  Thus, the Board finds that Rice is inapplicable. 

Whether New and Material Evidence has Been Received to Reopen the Claim of Entitlement to Service Connection for Right Ear Hearing Loss

In this case, the RO issued a decision in March 2009 which denied service connection for a right ear hearing loss disability on the basis that there was no evidence that the Veteran experienced any such disability for VA purposes.  The Veteran was notified of this decision, but did not appeal the issue and did not submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156.  The March 2009 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.  In September 2011 the Veteran submitted a statement requesting to reopen his claim for entitlement to service connection for right ear hearing loss.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the March 2009 rating decision included the Veteran's claim, service treatment records and a notification of failure to report for an audiological evaluation in March 2009.  

The evidence received since the last final denial dated in March 2009 includes statements from the Veteran, audiological evaluations from December 2011, December 2012, December 2013 and an audiological opinion from January 2014.  

This evidence is both new and material and it raises a reasonable possibility of substantiating the claim.  The Board notes that the audiological opinion from January 2014 provided a statement that the Veteran's right ear hearing loss was related to service.  Accordingly, the claim for service connection for a right ear hearing loss disability is reopened.  

Entitlement to Service Connection for Right Ear Hearing Loss

The Board notes that in an October 2008 VA examination the Veteran informally filed a claim for entitlement to service connection for his hearing loss.  His claim was denied by a March 2009 rating decision.  The Veteran filed a claim to reopen this claim, perfected his claim to reopen, and the claim was reopened herein.  The Veteran contends that he experienced his hearing loss disability as a result of his noise exposure in service.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

With regard to whether the Veteran is entitled to direct or presumptive service connection for his right ear hearing loss, the weight of the evidence demonstrates right ear hearing loss was not shown in service and that symptoms of sensorineural hearing loss were not continuous after service separation, including that hearing loss did not manifest to a compensable degree within one year of service separation.  The evidence of record also does not reveal symptoms, findings, or diagnosis of hearing loss in the years immediately following service.  

In each case where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Here, the Veteran's service personnel records document his service would likely have exposed him to loud noises as he reported.  As such, the Veteran's military hazardous noise exposure is conceded.

However, military noise exposure alone is insufficient to establish service connection.  Rather, it must be shown that the noise exposure caused the Veteran to develop a hearing loss disability for VA purposes.

The Board has reviewed the record and considered his assertions and finds that the record fails to demonstrate right ear hearing loss which is due to military service. VA regulations require a current disability during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that the Veteran currently experiences hearing loss of the right ear for VA purposes.

Given the Veteran's military noise exposure, he was provided with VA examinations in December of 2011, 2012 and 2013.  The audiometric testing for December 2011 showed the following, with pure tone thresholds recorded in decibels: 





HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
20
15
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

The audiometric testing  for December 2012 showed the following, with pure tone thresholds recorded in decibels: 





HERTZ


500
1000
2000
3000
4000
RIGHT
20
20
30
20
30

Speech audiometry revealed speech recognition ability of 62 percent in the right ear, but the audiologist noted that the discrimination was likely not accurate based on the Veteran's ability to understand and hear him during the appointment.  Therefore the audiologist concluded that while the Veteran had hearing loss in his left ear, his right ear was normal.  

The audiometric testing  for December 2013 showed the following, with pure tone thresholds recorded in decibels: 





HERTZ


500
1000
2000
3000
4000
RIGHT
5
10
20
15
20

Speech audiometry revealed speech recognition ability of 88 percent in the right ear. This speech audiometry score of 88 percent establishes hearing loss in the right ear per 38 C.F.R. § 3.385 and satisfies the requirement for a current disability.

With a current right ear hearing disability for VA purposes and conceded inservice hazardous noise exposure, the remaining element that must be satisfied is medical evidence of a nexus between current disability and inservice injury.  In December 2013, an audiologist advised VA that it was less likely as not that the Veteran's hearing loss was caused by or is the result of noise exposure during military service.  The audiologist noted that there was no evidence that the Veteran met the VA criteria for hearing loss within one year of his service discharge in 2008.  She further noted that any apparent decline in the Veteran's hearing that has occurred in the five years since his discharge is not due to inservice noise exposure.  She pointed out that evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days.  Also noted was that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery progress following noise exposure, it is unlikely that such delayed effects occur.  The evidence is not sufficient to determine the probability of acquiring a noise-induced hearing loss, or to estimate the magnitude of the noise-induced hearing loss, that a specific individual is likely to experience from a given noise exposure.  This is the only medical opinion to address this matter and it is not supportive of the claim in this case. The opinion is accompanied by a sufficient rationale.

The Veteran has submitted no competent medical evidence contrary to the findings cited above.  See 38 U.S.C.A. § 5107(a).

The Board acknowledges the Veteran has submitted for consideration his belief that his right ear hearing loss is disabling for VA purposes and his contention that his claimed hearing disability was caused by in-service noise exposure.  As a lay person, the Veteran is competent to report what comes to him through his senses, and he is therefore competent to report diminished hearing acuity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of hearing loss, as this requires audiometric testing which would require medical training to administer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's assertion that he has right ear hearing loss due to service is insufficient to establish the presence of a current disability for VA purposes.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because audiometric testing has not shown the Veteran to have a hearing loss disability for VA purposes, the criteria for establishing service connection for right ear hearing loss have not been met.  38 C.F.R. § 3.303; See Brammer, supra) ("In the absence of proof of a present disability there can be no valid claim."); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  Should the Veteran be subsequently shown to have a hearing loss disability in his right ear for VA purposes, VA would be happy to revisit the issue of service connection.  However, as the record currently stands, the Veteran's appeal is denied.


ORDER

An evaluation greater than 20 percent for service-connected left shoulder pain with history of recurrent dislocation, status post Bankart repairs (non-dominant) prior to September 12, 2011 and from November 1, 2011, is denied.
 
An evaluation greater than 10 percent for service-connected left shoulder surgical scar is denied. 
 
An evaluation greater than 10 percent for service-connected herniated cervical disc, C3-4 is denied.
 
An initial compensable evaluation for service-connected left ear hearing loss is denied.
 
An evaluation greater than 10 percent for left patellar tendinitis is denied.

An evaluation greater than 10 percent for right patellar tendinitis is denied.

New and material evidence has been presented, and the claim of entitlement to service connection for a right ear hearing loss disability is reopened.  To that extent only, the appeal is allowed.
 
Service connection for a right ear hearing loss disability is denied.



REMAND

With respect to the PTSD increased rating claim, the Board notes that the last VA examination to assess the severity of the Veteran's PTSD was in December 2013.  The Board further notes that the Veteran's recent treatment records from VAMCs in 2014 and 2015 indicate that he is experiencing additional PTSD symptoms to include suicidal ideation and a disturbance of motivation and mood, which suggest that his disability may have worsened since his last VA examination.  Notably, suicidal ideation and near continuous depression are criteria for the award of a 70 percent disability rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that the increased rating claim should be remanded so that the Veteran can be afforded a current VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).
With regard to the issue of TDIU, the Board notes that the claim for claim for TDIU is "inextricably intertwined" with the issue of an increased rating for PTSD, and the disposition of the TDIU claim must be deferred pending resolution of this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2.  Then, schedule the Veteran for a VA mental disorders examination to determine the severity of his service-connected PTSD.  

The examiner should specifically comment on, consistent with the Veteran's education and occupational experience, the functional effects of the Veteran's PTSD relative to his ability to obtain and maintain substantially gainful employment.

3.  Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


